Citation Nr: 0329239	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  96-34 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD) currently evaluated as 70 percent 
disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran, his wife, and J.W. 


ATTORNEY FOR THE BOARD

Phillip L. Krejci

INTRODUCTION

The veteran had active Air Force service from August 1967 to 
May 1971.

This case came to the Board of Veterans' Appeals (Board) from 
a March 1996 decision by the Roanoke, Virginia, Regional 
Office (RO).  That decision denied an increased evaluation 
for PTSD which was then rated 50 percent.  The Board remanded 
the case in April 2000, and a December 2002 RO decision 
assigned a 70 percent evaluation effective December 18, 2001.


REMAND

The veteran underwent a February 1983 PTSD intake evaluation 
by Richard Bindewald, Ph.D., of Mental Health Services of the 
New River Valley and the Veterans Outreach Center.  In 
addition, he underwent a VA psychiatric examination in March 
1983.  According to history the veteran provided, he served 
in Vietnam from January 1968 to June 1969, had a top secret 
security clearance, and received two Air Force Commendation 
Medals, as well as an award for heroism.  His primary duty in 
Vietnam was reportedly loading ordnance on aircraft, but he 
reportedly also served as an airborne forward air controller 
(FAC) and a FAC observer, and flew two or three times a week 
as a door gunner on AC-47 or AC-119 aircraft.  He claimed 
that while flying as a door gunner, he often fired at enemy 
soldiers from the air, but it was difficult to confirm 
"hits" from high altitude.  

He also reported that, in April 1969, he and a friend named 
Gary occupied a bunker during a sapper attack.  Two sappers 
allegedly entered the bunker, and one sapper killed his 
friend.  The veteran said he slit the throat of the other 
sapper and "butchered" the one that killed his friend.  He 
said that, in May 1969, he asked a friend to check his mail, 
and saw the friend killed by a mortar round.  The examiner 
concluded that these two incidents caused survivor guilt.

The Board therefore notes with great interest that the 
veteran's service personnel records show that he served in 
Vietnam from June 29, 1968, to June 29, 1969, that he had 
only a secret clearance, that he was issued a single Air 
Force Commendation Medal for meritorious service at the end 
of his tour, and that he was not issued any awards for 
heroism or any awards indicative of combat with the enemy.  
The records further do not reflect that the veteran was given 
the Air Medal, an award typically awarded for specific flying 
duties akin to those self-described by the appellant.  

In addition, his service personnel records show that he 
served as a load crew member in a squadron of F-100 
Supersabres, a single-seat tactical fighter, and do not 
credit him with any flying hours.  Although AC-119 (aka 
"Shadow" or "Stinger") and AC-47 aircraft (aka "Spooky") 
were also stationed at Phan Rang with the veteran's squadron, 
those aircraft were assigned to another unit, they are air-
to-ground side-firing aircraft, and neither aircraft uses 
door gunners.  Finally, records from the service department 
detail events that occurred at Phan Rang while the veteran 
was stationed there, but those records do not confirm the 
deaths of service members the veteran reported.

It appears that events the veteran reported, and upon which 
examiners relied for their diagnoses of PTSD, have not been 
verified.  Indeed, it appears that they may not have 
occurred.  In that regard, the Board notes that the veteran 
has claimed that he was an emergency medical technician 
before service, but his service entrance examination shows 
that he was a gas station attendant.  He has also claimed 
that he received the Air Medal, was wounded, and issued the 
Purple Heart, but again his service personnel records do not 
support those claims, either.  In sum, if events relied upon 
by examiners to diagnose PTSD never occurred, then the 
veteran does not have PTSD due to military service based on a 
verified stressor.

Of course, the grant of service connection for PTSD, even if 
erroneous, is protected.  38 U.S.C.A. § 1159; 38 C.F.R. 
§ 3.957.  Further, the 30 percent evaluation has been in 
effect for twenty years, and that is protected as well.  
38 U.S.C.A. § 110; 38 C.F.R. § 3.951(b).  However, if the 
veteran's mental disorder has been misdiagnosed, an increased 
rating for it is clearly not warranted and a reduction in the 
assigned evaluation may be.

The veteran should be afforded the opportunity to provide 
details of the events upon which examiners relied for their 
diagnoses, and upon which the RO relied to grant service 
connection, and the RO should attempt to verify those events.  
In addition, he should also be afforded VA examinations to 
clearly determine the nature and extent of his mental 
illness.

Finally, the veteran is advised, pursuant to the Veterans 
Claims Assistance Act of 2000 and Quartuccio v. Principi, 16 
Vet. App. 183 (2002), that evidence needed to substantiate 
his claim for an evaluation greater than 70 percent for PTSD 
is evidence that PTSD causes total occupational and social 
impairment due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living including maintaining 
minimal personal hygiene; disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  The veteran is further advised that it is his 
responsibility to obtain and submit the foregoing evidence, 
but that VA will attempt to obtain evidence from custodians 
thereof that he identifies.  Otherwise, VA will only obtain 
that evidence specified below.

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO must obtain from the veteran a 
detailed statement regarding his service 
as a FAC, as a door gunner on the AC-119 
and AC-47, his flying hours (according to 
an October 1983 letter from the Air 
Force, the veteran was given the official 
record of his flying hours on 
separation), his awards, and the full 
names and units of his friends who were 
killed in April and May 1969 (to include 
Gary who purportedly died during a sapper 
attack).

2.  Upon receipt of the veteran's 
statement, the RO must review the 
information received in December 1983 
from the Agent Orange Task Force in an 
effort to verify events the veteran 
reported.  If that review is unavailing, 
the RO must contact the US Armed Services 
Center for Research of Unit Records 
(USASCRUR) for the requisite 
verification.

3.  After reviewing the information from 
the Agent Orange Task Force and any 
information received from USASCRUR, the 
RO must prepare a report for VA examiners 
setting forth the events the veteran 
reported that are verified by his record 
of flying hours, by the information 
received from the Agent Orange Task 
Force, or by information received from 
USASCRUR.

4.  Thereafter, the veteran should be 
afforded VA psychological testing and 
evaluation.  The claim file must be sent 
to the examiner for review.

a.  The examiner should carefully 
review this remand, the report of 
verified events prepared by the RO, 
and records of the veteran's 
postservice psychiatric treatment, 
and the evaluation report should 
reflect that review.

b.  Testing should include the 
Minnesota Multiphasic Personality 
Inventory, second edition.  If 
scores are elevated on any scales, 
rather than attributing that result 
to possibilities, such as a "cry 
for help" or prevarication, the 
examiner should render an opinion, 
based on sound medical judgment, 
experience, knowledge of the facts 
of the case, and interview of the 
veteran, as to the actual cause of 
the elevated scores.

c.  Axis II diagnoses must not be 
deferred.

d.  If PTSD is diagnosed, the 
examiner must identify the events, 
with names of individuals involved, 
dates, and the places where the 
claimed events occurred, that he or 
she believes the veteran experienced 
that meet the DSM-IV diagnostic 
criteria for PTSD.  The source 
independently verifying the claimed 
stressors must be identified.  
Further, the examiner must explain 
how the events are persistently 
reexperienced, explain how stimuli 
are persistently avoided, and 
identify persistent symptoms of 
increased arousal.  The examiner 
must indicate whether the veteran 
demonstrates agitation and arousal 
when his experiences are probed.  
The examiner must indicate whether 
the veteran has true flashbacks, 
accompanied by disorientation, or 
whether he merely has recollections 
of events in service.  If the 
veteran claims to have "forgotten" 
details of traumatic events he 
claims to have experienced in 
service, and the examiner relies 
upon those forgotten events to 
diagnose PTSD, the examiner must 
explain how the veteran 
"reexperiences" events he cannot 
remember.  

e.  If PTSD is diagnosed, the 
examiner must report the extent to 
which the veteran meets the 
following criteria due to PTSD 
alone:  total occupational and 
social impairment due to such 
symptoms as:  gross impairment in 
thought processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living including 
maintaining minimal personal 
hygiene; disorientation to time or 
place; memory loss for names of 
close relatives, own occupation, or 
own name

f.  All factors upon which the 
medical opinion is based must be set 
forth in the report.

5.  After the report of the psychological 
evaluation has been associated with the 
file, the veteran should be afforded a VA 
psychiatric examination.  Send the claim 
folder to the examiner for review.

a.  The examiner should carefully 
review this remand, the report of 
verified events prepared by the RO, 
and records of the veteran's 
postservice psychiatric treatment, 
and the evaluation report should 
reflect that review.

b.  Axis II diagnoses must not be 
deferred.  

c.  If PTSD is diagnosed, the 
examiner must identify the events, 
with names of individuals involved, 
dates, and the places where the 
claimed events occurred, that he or 
she believes the veteran experienced 
that meet the DSM-IV diagnostic 
criteria for PTSD.  The source 
independently verifying the claimed 
stressor must be identified.  
Further, the examiner must explain 
how the events are persistently 
reexperienced, explain how stimuli 
are persistently avoided, and 
identify persistent symptoms of 
increased arousal.  The examiner 
must indicate whether the veteran 
demonstrates agitation and arousal 
when his experiences are probed.  
The examiner must indicate whether 
the veteran has true flashbacks, 
accompanied by disorientation, or 
whether he merely has recollections 
of events in service.  If the 
veteran claims to have "forgotten" 
details of traumatic events he 
claims to have experienced in 
service, and the examiner relied 
upon those forgotten events to 
diagnose PTSD, the examiner must 
explain how the veteran 
"reexperiences" events he cannot 
remember.  

d.  If PTSD is diagnosed, the 
examiner must report the extent to 
which the veteran meets the 
following criteria due to PTSD 
alone:  total occupational and 
social impairment due to such 
symptoms as:  gross impairment in 
thought processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living including 
maintaining minimal personal 
hygiene; disorientation to time or 
place; memory loss for names of 
close relatives, own occupation, or 
own name.

e.  All factors upon which the 
medical opinion is based must be set 
forth in the report.

6.  Upon completion of the foregoing 
development, the RO must review all of 
the evidence of record and, if the 
benefit sought on appeal remains denied, 
issue a Supplemental Statement of the 
Case in accord with 38 C.F.R. §§ 19.31 
and 19.38.

The veteran has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).




____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision by the 
Board is appealable to the Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a decision by the Board on the merits 
of the appeal.  38 C.F.R. § 20.1100(b) (2002).

